MEMORANDUM DECISION                                                FILED
                                                                     Sep 06 2016, 7:46 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                       CLERK
                                                                     Indiana Supreme Court
      precedent or cited before any court except for the                Court of Appeals
                                                                          and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
      Alan L. Whitted                                        Gregory F. Zoeller
      Alex R. Whitted                                        Attorney General of Indiana
      Whitted Law, LLC
                                                             Ellen H. Meilaender
      Columbus, Indiana
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Kevin E. Groover,                                          September 6, 2016

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 03A01-1603-CR-706

              v.                                                 Appeal from the Bartholomew
                                                                 Superior Court
      State of Indiana,                                          The Hon. Kathleen T. Coriden,
                                                                 Judge
      Appellee-Plaintiff.
                                                                 Trial Court Cause No. 03D02-1503-
                                                                 F6-1512




      Bradford, Judge.



                                            Case Summary
[1]   In March of 2015, Appellant-Defendant Kevin Groover attempted to steal

      several items from a Columbus Walmart but was observed by an employee.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016    Page 1 of 8
      When confronted in the parking lot, Groover drove off with his young son in

      the car but was soon stopped by police. When deputies attempted to detain

      Groover, he forcibly resisted and threatened one of them. Groover ultimately

      pled guilty to Level 6 felonies resisting law enforcement, theft, and intimidation

      and Class A misdemeanors resisting law enforcement and criminal trespass.

      The trial court sentenced Groover to an aggregate three-and-one-half-year

      sentence. Groover contends that the trial court’s sentencing statements were

      insufficiently detailed. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On October 5, 2014, Groover was “trespassed”1 from all Walmart stores for a

      period of one year, a fact of which he was aware. Tr. p. 53. On March 6, 2015,

      Groover entered a Walmart store in Columbus without having a contractual

      interest in the property. Groover, who brought his young son, was observed by

      Walmart asset protection officer Mason Cochran opening an electronics box,

      removing an adapter, and concealing it on his person. Groover then selected

      some merchandise from the toy department, a pair of shoes, and bottle of Jack

      Daniels, all of which he put in a plastic Walmart bag he removed from his

      pocket. Groover then left the Walmart without paying for the merchandise.




      1
       This apparently means that Groover was informed that he was not welcome on Walmart property and
      would be subject to prosecution for criminal trespass if found there.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 2 of 8
[3]   Cochran confronted Groover in the parking lot, but Groover refused to return

      to the store. Groover put his child into his car and then “recklessly pulled out,

      … almost hit[ting] two vehicles in the parking lot as he sped off.” Tr. p. 62. By

      this point, Cochran was on the telephone with police, to whom he related

      Groover’s direction of travel. Bartholomew County Sheriff’s Deputy Leah

      Burton was nearby and responded almost immediately. Groover led Deputy

      Burton on a brief chase before stopping in a driveway and slinging open the

      driver’s side door.


[4]   Groover approached Deputy Burton saying that he had not done anything, and

      she ordered him to return to his car. Groover, very upset and shaking, returned

      to his car, followed by Deputy Burton. When Groover announced that he was

      going to light a cigarette, Deputy Burton told him that he could not and that he

      could wait until they were done. Groover began reaching for items in the car,

      and then reached behind his back.


[5]   Deputy Burton grabbed Groover’s left arm and told him to put his arms behind

      his back. Groover began yelling and “pushing and pulling” against Deputy

      Cochran. Tr. p. 70. After Deputy Teancum Clark arrived as backup, the

      deputies were able to handcuff Groover, who continued to fight with the

      deputies. Groover communicated a threat to Deputy Clark in retaliation for a

      prior lawful act within the scope of his law-enforcement duties.


[6]   On March 24, 2015, Appellee-Plaintiff the State of Indiana charged Groover

      with Level 6 felony resisting law enforcement and Class A misdemeanors


      Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 3 of 8
      resisting law enforcement and criminal conversion. On November 4, 2015, the

      State amended the criminal conversion charge to Level 6 felony theft and added

      charges for Level 6 felonies neglect of a dependent, intimidation, and resisting

      law enforcement and Class A misdemeanor criminal trespass. On February 19,

      2016, Groover pled guilty to Level 6 felonies resisting law enforcement, theft,

      and intimidation and Class A misdemeanors resisting law enforcement and

      criminal trespass.


[7]   On March 18, 2016, the trial court sentenced Groover to two years of

      incarceration for Level 6 felony resisting law enforcement, a concurrent one

      and one-half years for theft, a consecutive one and one-half years for

      intimidation, and a concurrent one year for criminal trespass, for an aggregate

      sentence of three and one-half years. In sentencing Groover, the trial court

      stated:


                And Mr. Groover you’ve heard both the State’s recitation of
                what they believe the aggravators are and I am in agreement with
                the prosecutor as to those aggravators. The fact that you are
                employed at this point is a mitigator but it’s not enough to take
                you away from the DOC. Your actions sir were reckless,
                exceptionally dangerous. Both the prosecutor and [defense
                counsel] have pointed out the obvious in that your record is
                substantial and many of the crimes that you have been charged
                with and or convicted of are crimes of dishonesty. I don’t find
                your pleading the day of the trial as a mitigator. We had the
                entire jury here, ready to go to trial so the fact that you pled that
                morning is not a mitigator in my mind.
      Tr. p. 91.



      Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 4 of 8
[8]    The trial court also issued a written sentencing order which included the

       following:


               Aggravators: lengthy criminal history, crimes of dishonesty,
               violated while on probation in the past, child with Defendant
               while committed crimes for which he entered guilty plea, used
               the child as a reason to sidestep the consequences of his action
               and then acted recklessly with the child in his automobile.
               Mitigators: The court finds his guilty plea to be of no
               consequence as the jury was in the courtroom ready to hear the
               case. The Court does not find the state’s exercise of prosecutorial
               discretion in filing additional charges against Mr. Groover as a
               mitigating factor (nor does the court find [defense counsel’s]
               handling of the case was in any way inappropriate) although the
               court does not disagree that the state’s characterization that it’s
               position could be considered heavy-handed.
       Appellant’s App. p. 10.

                                  Discussion and Decision
[9]    Groover contends that the trial court abused its discretion in failing to enter a

       sufficiently detailed sentencing statement. Under our current sentencing

       scheme, “the trial court must enter a statement including reasonably detailed

       reasons or circumstances for imposing a particular sentence.” Anglemyer v.

       State, 868 N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875
N.E.2d 218 (Ind. 2008). We review the sentence for an abuse of discretion. Id.

       An abuse of discretion occurs if “the decision is clearly against the logic and

       effect of the facts and circumstances.” Id.


[10]   A trial court abuses its discretion if it (1) fails “to enter a sentencing statement at

       all[,]” (2) enters “a sentencing statement that explains reasons for imposing a

       Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 5 of 8
       sentence–including a finding of aggravating and mitigating factors if any–but

       the record does not support the reasons,” (3) enters a sentencing statement that

       “omits reasons that are clearly supported by the record and advanced for

       consideration,” or (4) considers reasons that “are improper as a matter of law.”

       Id. at 490-91. There is no requirement that a trial court generate a list of

       aggravating and mitigating circumstances, only that it state reasonably detailed

       reasons. Id. at 490. If the trial court has abused its discretion, we will remand

       for resentencing “if we cannot say with confidence that the trial court would

       have imposed the same sentence had it properly considered reasons that enjoy

       support in the record.” Id. at 491. However, the relative weight or value

       assignable to reasons properly found, or to those which should have been

       found, is not subject to review for abuse of discretion. Id.


[11]   We conclude that the trial court’s sentencing statements, both oral and written,

       are sufficient. In its oral statement, the trial court accepted the State’s proposed

       aggravating circumstances, which it then detailed in its written order:

       Groover’s criminal history, his commission of crimes of dishonesty, his child

       was with him when he committed his crimes, he used his child to try to avoid

       the consequences of his actions, and he acted recklessly with his child in his car.

       Of these, Groover seems to challenge only the lack of detail in the trial court’s

       statement regarding his criminal history. Because at least some of the

       particulars of Groover’s criminal record appear elsewhere in the record,

       however, we will not require the trial court to recite them again in detail. The

       State provided details of Groover’s criminal history in its sentencing


       Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 6 of 8
       memorandum, none of which Groover disputed. According to that

       memorandum, Groover has prior convictions, dating back to 1997, for false

       informing, three counts of conversion, check deception, battery, and

       interference with the reporting of a crime and had a pending charge of theft

       when sentenced in this case. It is sufficient that the trial court cited Groover’s

       “lengthy criminal history” as an aggravating circumstance.


[12]   Groover also argues that the trial court did not adequately explain why it

       rejected his guilty plea as a mitigating circumstance. In both statements, the

       trial court clearly explained that it was not giving Groover’s guilty plea any

       mitigating weight because he waited until the jury was selected on the morning

       of trial to do so. See, e.g., Gray v. State, 790 N.E.2d 174, 178 (Ind. Ct. App.

       2003) (concluding that guilty plea on day of trial was not entitled to significant

       mitigating weight). Groover points to his previous attempt to plead guilty in

       October of 2015, approximately four months prior to his trial date. The record

       indicates that Groover’s attempted plea in October was a pragmatic decision,

       however, made in the hopes of pleading guilty in exchange for the State not

       filing additional charges. Groover notes that the trial court would not permit

       him to plead guilty in October of 2015 because Groover was taking pain

       medication that might diminish his capacity to understand the proceeding.

       There is no dispute, however, that Groover was capable of pleading guilty in

       February of 2016 and no evidence that he was incapacitated the entire interim.

       Yet, Groover made no further attempt to plead guilty until the morning of trial.

       Given this record, the trial court’s statement regarding Groover’s guilty plea


       Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 7 of 8
       and its rejection of it as a proffered mitigating circumstance was adequate. The

       trial court’s sentencing statements were adequate.


[13]   We affirm the judgment of the trial court.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1603-CR-706 | September 6, 2016   Page 8 of 8